                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                     IN ADMIRALTY

    In the Matter of The Complaint

                  of                               CIVIL ACTION NO: 6:18-cv-03339-MDH

    Branson Duck Vehicles, LLC, as Owner; and
    Ripley Entertainment, Inc., as Owner pro hac
    vice of the STRETCH DUCK 07 for
    Exoneration from or Limitation of Liability

                         ORDER OF DISMISSAL WITH PREJUDICE

          Before the Court is Claimants Pamela Young Smith, individually, and as Parent and Next

Friend of Loren E. Smith, a minor, and as Special Administrator of the Estates of Steve C. Smith

and Lance C. Smith (both Deceased), Ellen Smith and Carroll Smith’s (“Claimants”), Motion to

Voluntarily Dismiss with Prejudice their Causes of Action1 in this case against Branson Duck

Vehicles, LLC and Ripley Entertainment, Inc. (Doc. 269).

          After reviewing the record before the Court, the Court hereby GRANTS the motion and

dismisses Claimants’ claims raised herein against Branson Duck Vehicles, LLC and Ripley

Entertainment, Inc., including any rights of appeal, with prejudice, with each party to bear their

own costs and attorneys’ fees.

IT IS SO ORDERED.

    Dated: September 24, 2019
                                                   _/s/ Douglas Harpool___________________
                                                   DOUGLAS HARPOOL
                                                   UNITED STATES DISTRICT JUDGE




1
    Docs. 69 and 70.



           Case 6:18-cv-03339-MDH Document 272 Filed 09/24/19 Page 1 of 1
